Title: ——— Taverne Demont Dhiver to the American Commissioners, 22 February 1779
From: Taverne Demont Dhiver, ——
To: American Commissioners,Franklin, Benjamin


Messeigneurs
Dunkerque le 22. fevrier 1779
J’ay l’honneur de me rappeller a votre souvenir n’ayant jamais perdu de vuë celui d’être utiles à vos concitoyens, et favorisés de la recommandation que vous avez donnée aux capitaines Marchent et arould, tous deux de Boston, addressés à M. M. Poreau, Mackenzie et Compe. je me prette à les employer dans mon armement actuel, qui sera d’un Brigantin de 14 canons de 4 lb. sous le nom du comte de Maurepas pret a partir dans peu, comme j’ai à coeur, Messeigneurs, de protéger ces Sujets, vous étant attachés, je vous prie de leur addresser, sous mon enveloppe deux Commissions, tant pour cette armement que pour un second, ces Personnes desirant avoir des commissions nationalles et venant du Congrés. Comme je ferai la soumission, que vous éxigerez pour ce, ainsi que je ferai pour une française, je crois ne devoir point leurs refuser cette demande, persuadé que vous n’y recontrerez aucun obstacle.
Je suis avec le plus profond Respect, Messeigneurs Votre très humble et très obéissant serviteur
Taverne Demont Dhiverbourgmaitre De Dunkerque
Docteur francklin, adam et Lee. Ministres plenipotentiaires
 
Notations in different hands: Taverne Demont Dyvet Feb. 22. 79 / ansd. in the negative
